DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on November 25, 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed August 27, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Applicant’s election of an agonist of peroxisome proliferator-activated receptor gamma (PPARꝩ) as a single specific 15-PGDH inhibitor on November 25, 2020 is acknowledged. Claims 27 and 28 have been canceled. Claims 25, 29-35, 37-44 are pending. Claims 29-33, 37-39 and 43-44 have been withdrawn. Claims 25, 34, 35 and 40 have been amended by the applicant. Claims 25, 34-35, 40-42 are the subject of the present Official action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

New Matter Objection
Applicant’s amendment to the specification and claims replacing “antagonist of PPARy” to “agonist of PPARy” on November 25, 2020 is objected to for introducing new matter. Applicant argues that the term “antagonists of PPARy” is a typo of “agonists of PPARy”. Applicant argues that support for this correction is self-evident to a person skilled in the art in view of a number of cited prior art materials. These cited prior art materials include a Wikipedia article on thiazolidinediones (TZD), 2 review articles on TZD based agonists of PPARy and another 2 articles on how TZD may inhibit 15-PGDH. 

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 34-35, 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This rejection is supported by Zhang et al. "Inhibition of the prostaglandin-degrading enzyme 15-PGDH potentiates tissue regeneration." Science 348.6240 (2015) (hereinafter Zhang, reference of record). This rejection is newly applied to address applicants claim amendments filed on November 25, 2020.

The genus of “any 15-PGDH inhibitor selected from the group consisting of cyclooxygenase inhibitors, flavonoids, phytophenolic compounds and agonists of PPARy” refers to a genus that is considered extraordinarily broad. It is thought to encompass all COX-1 and 2 inhibitors, flavonoids, isoflavonoids, neoflavonoids, tannic acid, lignans, indoles, NSAIDs such as ibuprofen and a large number of natural compounds including those known and unknown fitting the claimed description. The breadth 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
The instant specification merely recites the use of a “15-PGDH inhibitor” in the generic sense without specific reference to any particular functional class or listing of specific 15-PGDH inhibitors. The closest reference to any particular 15-PGDH inhibitor is the applicants disclosure that a "15-PGDH inhibitor was offered from the Research Lab of Professor Cho Hoon (Chosun University, Korea) and used at a final concentration of 5 pM”. Applicant does not provide any further structural definition of which 15-PGDH inhibitor is used beyond the statement that it was obtained from another laboratory. Consequently, this single broadly embodied species is not commensurate in scope to the claimed genus of any 15-PGDH inhibitor selected from the group consisting of cyclooxygenase inhibitors, flavonoids, phytophenolic compounds and agonists of PPARy. 
Furthermore, the prior art does not support the breadth of applicants claim to any  15-PGDH inhibitor selected from the group consisting of cyclooxygenase inhibitors, flavonoids, phytophenolic compounds and agonists of PPARy. In particular, the prior art reveals a significant variety of different 15-PGDH inhibitors that vary greatly in their structure, formula and physical properties such as inhibitors based on small molecules, peptides, antibodies nucleic acids, etc. For example, Zhang discloses a small 
Thus, although the specification prophetically considers and discloses general methodologies of using a 15-PGDH inhibitor, such a disclosure is not sufficient to cover the written description requirements that encompass any  15-PGDH inhibitor selected from the group consisting of cyclooxygenase inhibitors, flavonoids, phytophenolic compounds and agonists of PPARy  as a treatment for atopy. 

Claims 25, 34-35 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This rejection is supported by Zhang (reference of record). This rejection is newly applied to address applicants claim amendments filed on November 25, 2020. 
A description of claims 25, 34-35 and 40-42 can be found above. 
Applicant has made claim amendments specifying that the PGE2 expressing cells are “stem cells”. However, the specification as filed does not provide adequate written description to support the use of any type of stem cell expressing PGE2. As currently written, the claims encompass embryonic stem cells, hematopoietic stem cells, mesenchymal stem cells, cord blood stem cells, induced pluripotent stem cells, neural stem cells from all types of organisms and at all developmental stages. Furthermore, the lineage of the PGE2 expressing stem cells is not clearly understood from applicant’s specification. 
As described previously, a claim to a genus (stem cell) requires a sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, 
The instant specification describes the use of only mesenchymal stem cells in the in vitro context and NOT other types of stem cells such as iPS, embryonic and neural stem cells. This is not considered a representative number of species to support the claim to the genus of all stem cells since mesenchymal stem cells only represent a small portion of the genus claim to any stem cell. Given the breadth of the genus of all PGE2 expressing stem cells in contrast to the exemplified and prophetic proportions of the specification, which are largely drawn only to mesenchymal stem cells, the instant specification does not adequately disclose a sufficient number of adequately described species of the genus of all PGE2 expressing stem cells.
Furthermore, the breadth of applicants claims to any type of stem cell expressing PGE2 is not supported by the prior art. In particular, the prior art reveals a wide range of stem cell types which express PGE2, all of which would not be expected to work equally as well in the claimed method. For example, Zhang identifies at least hematopoietic stem cells, colon stem cells and human cord blood stem cells which express PGE2. Accordingly, the single embodied species (mesenchymal stem cells) is not commensurate in scope to the claimed genus of any stem cell given the variety of outcomes which may result from incubating different cells with a 15-PGDH inhibitor. 
Thus, although the specification prophetically considers and discloses the use of mesenchymal stem cells, such a disclosure is not sufficient to cover the written description requirements to cover any type of stem cell derived from any source as presently claimed. 


Claims 25, 34-35 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant has amended claims which introduce new matter. This rejection is newly applied to address applicants claim amendments filed on November 25, 2020.
A description of claims 25, 34-35 and 40-42 can be found above. 
Applicant’s amendment to the specification and claims replacing “antagonist of PPARy” to “agonist of PPARy” on November 25, 2020 is rejected for introducing new matter. Applicant argues that the term “antagonists of PPARy” is a typo of “agonists of PPARy”. Applicant argues that support for this correction is self-evident to a person skilled in the art in view of a number of cited prior art materials. These cited prior art materials include a Wikipedia article on thiazolidinediones (TZD), 2 review articles on TZD based agonists of PPARy and another 2 articles on how TZD may inhibit 15-PGDH. These cited articles and examples are not found convincing since the applicants original specification does not contain any specific reference to TZD. Arguing that TZD is a well-known agonists of PPARy does not remedy the fact that applicant is in fact changing the word antagonist to agonist, especially since reference to TZD does not occur in applicant’s original specification.
Amending the word “antagonist” to “agonist” is not considered a typo since it entirely reverses the functional definition of the inhibitor. Furthermore, applicant’s arguments that TZD acts as a PPARG agonist are not found convincing since the specification lacks any reference or discussion of TZD. Although obvious or rephrasing errors do not constitute new matter, the instant case cannot be classified as such. Amending the specification and claims to include wording that entirely changes the scope of which 15-PGDH inhibitor is used constitutes the addition of new matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 34-35 and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang ( reference of record). This rejection is repeated for the same reasons as stated in the non-final office action on August 27, 2020. A reply to applicant’s arguments is found below. 
A description of claims 25, 34-35 and 40-42 can be found above. 
Zhang describes the important role of prostaglandin PGE2 in maintaining and expanding hematopoietic stem cells (HSC) and colon stem cells. Zhang describes the state of the prior art as having treated bone marrow stem cells and cord blood stem cells with dmPGE2 (a stable analog of PGE2) ex vivo leading to enhanced engraftment when these cells are injected back into recipient mice (introduction, column 2). Zhang describes an alternative approach to increase PGE2 mediated tissue repair in vivo by inhibiting the normally rapid in vivo degradation of PGE2 by administering a 15-hydroxyprostaglandin dehydrogenase (15-PGDH). Zhang achieves this through the use of a small-molecule inhibitor of 15-PGDH (SW033291), which effectively inhibits the activity of 15-PGDH and consequently increases PGE2. Zhang conducted an extensive study examining how 15-PGDH inhibition promotes hematopoietic recovery after bone barrow transplantation (Figure 1). Zhang observed that SW033291 treatment increased the expression of cytokines from the hematopoietic niche and increased the ability of mouse bone marrow to 
Although the majority of Zhang’s disclosure is focused on directly administer the 15-PGDH inhibitor in vivo to the stem cell transplant recipients, Zhang does expressly disclose the ex vivo culturing of stem cells with the 15-PGDH inhibitor and subsequent transplantation. Support for this is found on pg 1226 columns 1-2, where Zhang treats the harvested bone marrow cells (which contain stem cells) with SW033291 and found a significant 50% increase in hematopoietic colony formation. Thus, Zhang fully anticipates a pharmaceutical composition for treating immunological diseases comprising stem cells cultured by adding a 15-PGDH inhibitor to PGE2 expressing cells as recited in claims 26 and 27. Furthermore, Zhang anticipates the immunological and inflammatory diseases listed in claim 28. Zhang exemplifies using 15-PGDH inhibition for the treatment of human ulcerative colitis (an inflammatory disease). Zhang describes how SW033291 treated mice show marked suppression of mucosal inflammation which may serve as an effective treatment for many of the stated immunological and inflammatory diseases listed in claim 28 (column 1, pg 1228). 
Furthermore, claims 34, 35, 40, 41 and 42 recite a “complex” and an “implant” comprising PGE2-expressing cells and a 15-PGDH inhibitor. Zhang discloses the transplantation of bone marrow and the 

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 25, wherein it is argued that Zhang does not teach a treatment for atopy or suggest adding a 15-PGDH inhibitor to PGE2 expressing stem cells. Applicant refers to Goodwin to argue that that the claimed inhibitors led to less side effects and higher immunosuppressive effects. Applicant argues that Zhang teaches a 15-PGDH inhibitor which alleviates symptoms but does not treat the underlying cause of the disease. Applicant refers to Figs 2-5 of the instant specification to show outcomes of the claimed treatment. 
These arguments have been fully considered, but are not found convincing. Firstly, it is emphasized that the present claims are directed to a composition of matter comprising only of PGE2 expressing stem cells cultured with a 15-PGDH inhibitor. The newly added “wherein” clause does not limit the claimed composition to any particular structure and merely compromise intended use language, see MPEP 2111.02 and 2111.04. Therefore, Zhang expressly anticipates the claimed invention since Zhang discloses the ex vivo culturing of stem cells with the 15-PGDH inhibitor and subsequent transplantation. Support for this is found on pg 1226 columns 1-2, where Zhang treats the harvested bone marrow cells (which contain stem cells) with SW033291 and found a significant 50% increase in hematopoietic colony formation. Claim 25 is effectively a product by process claim, which is not limited to the manipulations of the recited steps, only the structure implied by the steps. Since Zhang teaches an identical product (PGE2 expressing stem cells cultured with a 15-PGDH inhibitor), Zhang consequently anticipates the claim. Applicants claim to minimal side effects and higher immunosuppressive effects are irrelevant to the present arguments since these limitations are not found in the present claims notwithstanding the fact that Zhang found similar beneficial outcomes.  
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633